Citation Nr: 1017615	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1972 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and January 2008 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

In February 2010, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The appellant was discharged from military service under 
other than honorable conditions because of offenses that 
constituted willful and persistent misconduct.

2.  The appellant was not insane at the time he committed the 
offenses leading to his discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to his receipt of VA compensation benefits.  38 U.S.C.A. 
§§ 101(2), 101(18), 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.354 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by a letter 
mailed in November 2006.  Although the appellant was not 
provided complete notice until after the initial adjudication 
of the claim, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice, the originating agency readjudicated the 
claim based upon all evidence of record before the case was 
returned to the Board.  There is no indication in the record 
or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

Furthermore, the Board finds that the appellant had actual 
knowledge of the criteria to substantiate his claim prior to 
its most recent adjudication by the RO in July 2009.  In this 
regard, the Board notes both the appellant's September 2006 
written statement arguing that he was "insane" at the time 
that he committed the offenses leading to his discharge due 
to his mental conditions of depression and bipolar disorder, 
and the medical evidence he has submitted to support this 
argument.  Thus, the Board finds that the appellant had 
actual knowledge of the evidence necessary to substantiate 
his claim, that he was thus not prejudiced by any inadequate 
notice, and that there is no reason to believe a different 
result would have been obtained had any error not occurred.  
See Pelegrini, 18 Vet. App. at 112; see also Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

The Board also notes that service records have been obtained, 
as well as pertinent private medical records and statements 
from the appellant and his representative.  Neither the 
appellant nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
his claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the appellant.

Accordingly, the Board will address the merits of the claim.

Analysis

VA pension, compensation, or dependency and indemnity 
benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. § 3.12(a).

A discharge or release because of willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense is not considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

As an exception to this is where it is found that the person 
was insane at the time of committing the offense causing such 
discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).

Under VA regulations, an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a). 

The determination of whether a person was insane at the time 
he committed an offense leading to his court-martial, 
discharge or resignation is based on all the evidence 
procurable relating to the period involved.  38 C.F.R. § 
3.354(b).

After reviewing the record, the Board finds that the Veteran 
was discharged under other than honorable conditions because 
of willful and persistent misconduct, and that he was not 
insane at the time of committing the offenses that led to 
such discharge.

The appellant's service personnel records indicate three 
violations of the Uniform Code of Military Justice, each 
involving unauthorized absences from his organization from 
April 10, 1974, to April 12, 1974, April 13, 1974, to July 9, 
1974, and July 26, 1974 to August 26, 1974.  The appellant 
requested and received a discharge under other than honorable 
conditions under the condition of resignation for the good of 
the service, in lieu of a trial by court-martial.  The 
appellant's September 1974 letter requesting such discharge 
contains his statements that he had "done nothing at all for 
the service," and that he could "not adjust to military 
life and the demands" it made of him.

Initially, the Board finds that the Veteran's repeated 
unauthorized absence offenses precluded the performance of 
his military duties, and constituted willful and persistent 
misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 
(1995).  (An absence without leave, precluding the 
performance of military duties, cannot constitute a minor 
offense for purposes of willful and persistent misconduct).

The appellant has not disputed the nature of his discharge, 
or argued that such discharge was not due to willful and 
persistent misconduct.  Rather, he has asserted that he was 
"insane" at the time he committed the offenses leading to 
his discharge, due to his mental conditions of depression and 
bipolar disorder.  In support of this assertion, the 
appellant has submitted medical evidence dated as early as 
August 2002.  Such evidence indicates diagnoses of bipolar 
disorder, depression and obsessive compulsive disorder, with 
endorsed symptoms of anger, poor sleep, impulsive behavior 
and loss of appetite.  Such evidence also includes the 
opinion of a private psychiatrist, dated in April 2006, that, 
based on the appellant's service records, his bipolar 
disorder was likely related to his military service.

Also, during his February 2010 Board hearing, the appellant 
testified that when he went into the military he had no idea 
that he had bipolar disorder, and that being in the military 
worsened such bipolar disorder.  He also testified that he 
had no idea what he was doing to himself by having so many 
unauthorized absences and that, if he had it to do over, he 
would have asked to be transferred and given a different job.  

However, despite this medical evidence and the statements and 
testimony of the appellant, the evidence does not reflect 
that the appellant was insane at the time he committed the 
offenses involving unauthorized absences.  While the 
appellant may have been suffering from bipolar disorder or 
another mental disorder during his period of service, the 
record does not reflect that he was insane.  In this regard, 
the Board notes that mental illness is not identical to 
insanity.  See Beck v. West, 13 Vet. App. 535, 539 (2000).  
The evidence does not show any prolonged deviation from a 
normal method of behavior.  It also does not show behavior 
from the appellant that interfered with the peace of society, 
or any lack of adaptability to make adjustment to the social 
customs of his community.

Even considering the medical evidence indicating the 
existence of current mental disorders, as well as the April 
2006 opinion of the private physician, there is no medical 
evidence demonstrating that the appellant was actually insane 
while he was in service.  Moreover, neither the appellant's 
statements nor the contemporaneous service records, including 
the appellant's September 1974 letter requesting a discharge, 
indicate that the appellant was unaware of his actions during 
his period of service, or any severe behavioral problems that 
would indicate insanity, including prolonged deviation from 
his normal method of behavior, interference with the peace of 
society, and a lack of adaptability to adjust to normal 
social customs.  Rather, the September 1974 letter and 
February 2010 testimony of the appellant indicate that he was 
fully aware of his actions, but that he was simply unhappy 
with military life and could not adjust to it.

In short, the evidence does not show that the appellant was 
insane at any point during his service, including at the 
times he committed the offenses constituting willful and 
persistent misconduct.  Accordingly, the Board must conclude 
that the character of the appellant's discharge constitutes a 
bar to payment of VA compensation benefits. 




ORDER

The character of the appellant's discharge constitutes a bar 
to payment of VA compensation benefits, and the appeal is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


